1    CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
2    BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
3    TIMOTHY R. SMYTH
     Deputy City Attorney, SBN 258661
4
     CITY OF VALLEJO, City Hall
5
     555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
6    Tel: (707) 648-4545
     Fax: (707) 648-4687
7    Email: katelyn.knight@cityofvallejo.net
     Email: timothy.smyth@cityofvallejo.net
8
     Attorneys for Defendants CITY OF VALLEJO and ZACH JACOBSEN
9
                                   UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   ANNICE EVANS, individually and as                       Case No: 2:17-cv-01619-TLN-AC
     Successor in Interest to Decedent ANGEL
13   RAMOS; DANTE RAMOS, in his individual                   ORDER GRANTING EX PARTE
     capacity; PHILLIP WILSON-VAUGHN, in his                 APPLICATION FOR EXTENSION OF
14   individual capacity; LEANN SANCHEZ, in her              DEADLINE TO COMPLETE
     individual capacity; DARCEL LEWIS, in his               DISCOVERY WITH RESPECT TO
15   individual capacity; D.W., by and through his           FORMER-PARTY DEPOSITIONS
     Guardian Ad Litem, CARITA WILSON; and                   PURSUANT TO STIPULATION
16   ALICIA SADDLER, individually and as
     Guardian Ad Litem for minor G.W.,
17
                     Plaintiffs,
18
             vs.
19
     CITY OF VALLEJO; a municipal corporation;
20   ZACK JACOBSEN, Police Officer for the City
     of Vallejo; and DOES 1-50, individually and in
21   their official capacities as Police Officers for the
     City of Vallejo, inclusive,
22
                     Defendants.
23

24           Defendants’ Ex Parte Application for Extension of the Deadline to Complete Discovery
25   with respect to the depositions of Alicia Saddler, Phillip Wilson Vaughn, G.W., Dante Ramos,
26   Leann Sanchez, and Darcel Lewis, supporting Declaration, Stipulation, and [Proposed] Order were
27   submitted to the Court on October 3, 2018. Having considered the application and supporting
28   documents and good cause appearing therefore, Defendants’ application is GRANTED. The

      Case No. 2:17-cv-01619-TLN-AC                                ORDER GRANTING EX PARTE
                                                                   APPLICATION
                                                       -1-
1    deadline to complete the depositions of Alicia Saddler, Phillip Wilson Vaughn, G.W., Dante
2    Ramos, Leann Sanchez, and Darcel Lewis, including any necessary motions to compel, is extended
3    from November 1, 2018 to November 16, 2018. All other deadlines set by the Court’s scheduling
4    order remain in place.
5           SO ORDERED.
6     Dated: October 10, 2018
7

8

9
                                      Troy L. Nunley
10                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Case No. 2:17-cv-01619-TLN-AC                              ORDER GRANTING EX PARTE
                                                                 APPLICATION
                                                   -2-
